                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 MITCHELL JAROD FORD,                             )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 3:18-cv-01273
                                                  )
 DAVID WESTBROOKS, Warden, et al.,                )
                                                  )
        Defendants.                               )


                                 MEMORANDUM OPINION

       Mitchell Jarod Ford, an inmate of the Riverbend Maximum Security Institution (RMSI) in

Nashville, Tennessee, has filed a pro se complaint under 42 U.S.C. § 1983 (Doc. No. 1) and an

application to proceed in forma pauperis (IFP). (Doc. No. 3.)

I.     Application to Proceed IFP

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915(a), a prisoner bringing

a civil action may apply for permission to file suit without prepaying the filing fee of $350.00

required by 28 U.S.C. § 1914(a). Because it is apparent from the IFP application that he lacks the

funds to pay the entire filing fee in advance, his application (Doc. No. 3) will be granted by Order

entered contemporaneously herewith.

II.    Initial Review of the Complaint

       A.      PLRA Screening Standard

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss any IFP complaint that is

facially frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. Similarly, § 1915A provides
that the Court shall conduct an initial review of any prisoner complaint against a governmental

entity, officer, or employee, and shall dismiss the complaint or any portion thereof if the defects

listed in § 1915(e)(2)(B) are identified. Under both statutes, this initial review of whether the

complaint states a claim upon which relief may be granted asks whether it contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face,” such that it

would survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Hill v. Lappin,

630 F.3d 468, 470–71 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

          “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Applying this standard, the Court must view the complaint in the light most

favorable to Plaintiff and, again, must take all well-pleaded factual allegations as true. Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). Furthermore, pro se pleadings must be liberally

construed and “held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

However, pro se litigants are not exempt from the requirements of the Federal Rules of Civil

Procedure, Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), nor can the Court “create a claim

which [a plaintiff] has not spelled out in his pleading.” Brown v. Matauszak, 415 F. App’x 608,

613 (6th Cir. 2011) (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir.

1975)).

          B.     Section 1983 Standard

          Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 creates a cause of action against any person who, acting under color



                                                   2
of state law, deprives an individual of any right, privilege or immunity secured by the Constitution

or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012). Thus, to state a

§ 1983 claim, Plaintiff must allege two elements: (1) a deprivation of rights secured by the

Constitution or laws of the United States, and (2) that the deprivation was caused by a person

acting under color of state law. Carl v. Muskegon Cnty., 763 F.3d 592, 595 (6th Cir. 2014).

       C.      Allegations and Claims

       Plaintiff states that he “is bringing this complaint to challenge the Constitutionality of being

confined to Involuntary Administrative Segregation (hereinafter “IAS”) without being provided a

Due Process Placement Hearing, in accordance [with] Tennessee Department of Correction

(hereinafter “TDOC”) Policy 404.10.” (Doc. No. 1 at 17.) He attaches TDOC Policy 404.10 to his

complaint and alleges that it confers a right to a placement hearing where the inmate can “put forth

evidence as to why he should not be placed in to IAS, and if the Hearing Committee recommend[s]

placement in IAS, then the inmate is provided the rights of appeal.” (Id. at 18.)

       Plaintiff alleges that, based on an incident of violence between himself and a correctional

officer on August 29, 2015, he was charged with the disciplinary offense of assault on staff; that a

disciplinary hearing was held on September 17, 2015 pursuant to TDOC policy; that he was

allowed an inmate advisor at the hearing and was permitted to introduce evidence in his defense;

and, that the RMSI disciplinary committee found him guilty and recommended punishment that

included administrative segregation following three days of punitive segregation. (Id. at 17.) He

was therefore placed in IAS on September 21, 2015. (Id.) Plaintiff further states that he appealed

the disciplinary committee’s findings first to the Warden and then to the Commissioner of TDOC,

both of whom denied Plaintiff’s appeal. (Id. at 17, 22–23, 30–32.) He alleges that as a result of

these disciplinary proceedings he has been held in IAS for 36 months, with monthly IAS reviews



                                                  3
which a counselor conducts at Plaintiff’s cell door, but without ever having received an initial

placement hearing or the appellate remedies that follow from the placement decision. Plaintiff

alleges that he has been informed that he will remain in IAS for approximately five years, and that

“[t]his type of punishment impose[s] atypical hardship” upon him. (Id. at 18.)

       The complaint does not request any particular relief. However, the Court construes

Plaintiff’s challenge to the constitutionality of his placement in administrative segregation without

“a Due Process Placement Hearing” as seeking declaratory relief, and his allegation of the hardship

of his continued segregation as seeking injunctive relief.

       Plaintiff has recently filed additional documents to supplement his complaint (Doc. No. 5),

demonstrating the prison’s continuing review of his placement in IAS. These documents

demonstrate that Plaintiff has had monthly reviews of his segregated status; that on at least six

such reviews he was recommended for continuance in IAS by a counselor and the warden approved

the recommendation (id. at 6–8, 27–29); that on four such reviews he was recommended for release

from IAS by the counselor but the warden disapproved the recommendation due to the seriousness

of his disciplinary offense (id. at 5, 9, 25–26); that he was indicted for felony aggravated assault

but the charge was dismissed on August 30, 2017 (id. at 3); and that, in the wake of that dismissal,

his revoked sentence credits were restored (id. at 4). The supplemental documents also reflect that

Plaintiff filed a grievance over the lack of a detailed explanation as to why the warden disapproved

the recommendations that he be released from IAS, and that Plaintiff requested a hearing in his

grievance. (Id. at 38–39.) However, his grievance was denied as inappropriate to the grievance

procedure. (Id. at 36–37.)




                                                 4
       D.      Analysis

               1.      Placement in IAS

       Plaintiff claims that he was deprived of due process when he was placed in IAS without

being provided a separate hearing in accordance with TDOC Policy 404.10. However, “[i]t is

settled that alleged violations of Tennessee Department of Correction policies are not actionable

under Section 1983.” Boyd v. Staggs, No. 1:19-cv-00007, 2019 WL 295087, at *2 (M.D. Tenn.

Jan. 23, 2019) (citing Rimmer-Bey v. Brown, 62 F.3d 789, 790–91 (6th Cir. 1995)). Furthermore,

“no liberty interest subject to due process protection is created by TDOC policies and regulations.”

Taylor v. Dukes, 25 F. App’x 423, 424 (6th Cir. 2002) (citing Rimmer-Bey, supra).

       In Rimmer-Bey, the Sixth Circuit confronted the same factual predicate and procedural due

process argument presented in the case before this Court. Rimmer-Bey received a disciplinary

hearing before prison officials on a major misconduct charge and was found guilty. He was

sentenced to punitive segregation and, after serving his time there, was placed into administrative

segregation without a hearing. He then claimed that “the mandatory language of the [Michigan

prison] regulations created a liberty interest and that he was entitled to notice and a hearing as a

condition precedent to his being placed into administrative segregation.” Rimmer-Bey, 62 F.3d at

790.

       The Sixth Circuit held that Rimmer-Bey’s claims were without merit for two reasons. First,

the court noted that Rimmer-Bey based his claim of entitlement to a placement hearing solely upon

the mandatory language of state prison regulations, when procedural due process protections only

apply if, “[a]part from any mandatory language in a regulation, the plaintiff . . . suffered restraint

which imposed an ‘atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.’” Id. at 790–91 (quoting Sandin v. Conner, 515 U.S. 472 (1995)). The



                                                  5
court found that placement in administrative segregation does not alone impose any atypical and

significant hardship on prisoners. Id. at 791; see also Mackey v. Dyke, 111 F.3d 460, 463 (6th Cir.

1997) (“Mackey does not, and could not after Sandin, argue that placement in administrative

segregation is an ‘atypical and significant hardship.’”); Groomes v. Parker, No. 08-2028-AN/P,

2008 WL 4057763, at *5 (W.D. Tenn. Aug. 26, 2008) (“[A]n inmate generally cannot maintain a

due process claim based on his confinement in administrative segregation.”) (collecting cases).

       The Rimmer-Bey court also explained that the claim before it was without merit because

Rimmer-Bey had received all the process he was due:

       The procedure to classify a prisoner into administrative segregation under Michigan
       prison regulations requires notice of the intended reclassification and, in most cases,
       a hearing. Mich. Admin. Code r. 791.4405(2). However, a reclassification hearing
       is not required if the prisoner has already been found guilty of a major misconduct
       violation as the result of a hearing on that charge. Mich. Admin. Code r.
       791.4405(4). Thus, the Michigan regulations provide that a second hearing,
       addressing a prisoner’s reclassification, is not required if the prisoner has received
       a proper major misconduct hearing and if the subsequent reclassification was
       anchored in the findings of guilt that resulted from the previously conducted major
       misconduct hearing. Id. In this case, the plaintiff had been granted a full evidentiary
       hearing on the major misconduct charge against him, and the administrative
       segregation was based solely on that conduct. Consequently, affording the plaintiff
       notice and a hearing on the intended reclassification was unnecessary.

62 F.3d at 791.

       Here, as in Rimmer-Bey, no facts are alleged to support the notion that Plaintiff’s

placement in IAS imposed an atypical and significant hardship on him. Rather, Plaintiff bases his

due process claim solely upon the lack of a placement hearing that he reads TDOC Policy 404.10

to require. The Complaint attaches TDOC Policy 404.10, 1 which appears to have the same




1
         The Court may consider attachments to the complaint in performing the screening required
by the PLRA. Powell v. Woodard, No. 17-6212, 2018 WL 5098824, at *2 (6th Cir. May 21, 2018)
(citing, e.g., Arauz v. Bell, 307 F. App’x 923, 925 n.1 (6th Cir. 2009) (“We are also permitted to
consider materials attached to the complaint, and we will reference exhibits that Arauz attached to
                                                 6
structure as the regulations discussed in Rimmer-Bey. Policy 404.10 provides that when IAS

placement is recommended by the Warden based upon his “belie[f] that a condition exists requiring

immediate placement, . . . a hearing by the disciplinary board shall occur within 72 hours” and,

“[i]n cases where specific disciplinary rule violations are involved, the disciplinary board should

hear and dispose of such charges first.” (Doc. No. 1 at 12–13.) When the disciplinary board itself

recommends IAS placement “[a]fter hearing and disposing of a charge for a disciplinary rule

infraction,” “[t]he inmate shall be verbally advised by the board of its recommendation and be

afforded the opportunity to present a statement during the hearing.” (Id. at 13.) Plaintiff specifically

alleges that it was the disciplinary board that recommended IAS placement. (Id. at 18.) Regardless,

it appears that Plaintiff’s disciplinary hearing and appeal provided procedural due process vis-à-

vis his placement in IAS, just as it did for the inmate in Rimmer-Bey. A separate hearing was

therefore unnecessary.

       In short, the allegations of the complaint in this case mirror those before the Sixth Circuit

in Rimmer-Bey. Based on that decision and the other authorities cited above, this case must be

dismissed for failure to state a viable due process claim.

       Finally, the Court notes that any viable claim based on the failure to hold a hearing before

Plaintiff’s September 21, 2015 placement in IAS would also be subject to dismissal based on the

statute of limitations. Sixth Circuit precedent “has long made clear that the limitations period for

§ 1983 actions arising in Tennessee is the one-year limitations provision found in Tenn. Code Ann.

§ 28-3-104(a).” Porter v. Brown, 289 F. App’x 114, 116 (6th Cir. 2008) (citing, e.g., Hughes v.




his complaint when these attachments clarify matters.”)); see also Fed. R. Civ. P. 10(c) (“A copy
of a written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).


                                                   7
Vanderbilt Univ., 215 F.3d 543, 547 (6th Cir. 2000)). As this action was not filed until November

2018, any claim stated herein would be time-barred.

               2.      Continuance in IAS

       The Court must next examine whether a viable due process claim is stated in relation to the

continuance of Plaintiff’s segregation since 2015, based on his allegation that he is to remain in

IAS for a total of approximately five years, and his supplemental filing which documents the

periodic review and continuation of his segregated status. Although the initial placement decision

may not impose an atypical and significant hardship, “the nature and duration of an inmate’s

segregation may affect whether the State has implicated a liberty interest that warrants due-process

protection,” as would the factor of “whether the segregation will affect the overall duration of the

inmate’s sentence.” Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008). While Plaintiff does

not allege any facts concerning the nature of his segregation and how it differs from life in the

prison’s general population, his supplemental filing shows that he has been held in IAS for more

than three and one-half years. Assuming without deciding that this length of time in segregation is

sufficiently atypical to give rise to a liberty interest, 2 Plaintiff’s supplemental filing establishes

that he has received all the process that is due to him.

       Supreme Court jurisprudence establishes “that prison officials must engage in some sort of

periodic review while an inmate is confined in administrative segregation, and that the officials’

decision to continue such confinement must be supported by ‘some evidence.’” Selby v. Caruso,

734 F.3d 554, 559 (6th Cir. 2013) (citing Hewitt v. Helms, 459 U.S. 460, 477 n.9 (1983), and

Superintendent v. Hill, 472 U.S. 445, 454 (1985)). Here, Plaintiff’s filing shows that he had



2
       Compare Jones v. Baker, 155 F.3d 810, 812–13 (6th Cir. 1998) (finding no liberty interest
created by two and one-half year segregation), with Harris v. Caruso, 465 F. App’x 481, 484 (6th
Cir. 2012) (finding liberty interest created by eight-year segregation).
                                                  8
monthly reviews in which his clean disciplinary record since placement in IAS was noted and his

release from segregation was occasionally recommended by a counselor. Furthermore, as was the

case for the segregated inmate in Jones v. Raye, “[t]he reason for the continuances––the

seriousness of his attack on the corrections officer[]––was supported by some evidence, as a grand

jury had found sufficient evidence to indict him.” Jones, No. 12-6568, 2014 WL 10319865, at *2

(6th Cir. June 3, 2014). See also Powell v. Washington, 720 F. App’x 222, 226–27 (6th Cir. 2017)

(holding that segregated inmate received due process based on allegations that he “received

periodic reviews of his status, and despite his conclusory claim that his reviews were perfunctory,”

the fact that he had committed violent disciplinary infraction “provided some evidence to support

his continued detention in administrative segregation”). Finally, there is no indication in the

complaint or his supplemental filing that the overall duration of his sentence has been affected by

his continuation in IAS. Accordingly, even if his continued segregation implicates a protected

liberty interest, Plaintiff fails to state a viable claim for denial of due process.

III.    Conclusion

        In light of the foregoing, this action will be dismissed for failure to state a claim upon

which relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

        An appropriate Order will enter.


                                                ____________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                    9
